Citation Nr: 1445226	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  09-01 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a rating higher than 10 percent prior to April 12, 2012 for a left proximal tibia stress fracture; and higher than 30 percent since. 

2. Entitlement to a rating higher than 10 percent prior to April 12, 2012 for a right proximal tibia stress fracture; and higher than 20 percent since.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1980 to June 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).

These claims were remanded in March 2012 by the Board for further development.  Specifically, the Board sought a new VA compensation examination to assess the current severity of the Veteran's stress fractures and to provide comment on whether these conditions rendered him unable to follow substantially gainful employment.  Review of the completed development reveals that, at the very least, there was substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Thus, the Board is proceeding with its adjudication of the claims.

In a November 2012 decision, the AOJ granted the Veteran higher ratings for his stress fractures, effective April 12, 2012, the date of his last VA examination.  His left proximal stress fracture was assigned a 30 percent rating and his right was assigned a 20 percent rating. The Veteran continues to appeal for  higher ratings.


FINDINGS OF FACT

1. At worst, the Veteran's left knee had flexion of 40 degrees and normal extension, with slight instability, and no documented nonunion or malunion of his tibia and fibula.  

2. At worst, his right knee had flexion of 105 degrees and normal extension, with slight instability, and no documented nonunion or malunion of his tibia and fibula.  

3. His service-connected proximal tibia fractures do not preclude him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1. The criteria are not met for a rating higher than 10 percent prior to April 12, 2012 for his left proximal tibia stress fracture; nor are they met for a rating higher than 30 percent since that time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5256-5263 (2013).

2. The criteria are not met for a rating higher than 10 percent prior to April 12, 2012 for his right proximal tibia stress fracture; nor are they met for a rating higher than 20 percent since that time.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Codes 5256-5263 (2013).

3. The criteria are not met for entitlement to a TDIU.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.  

In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  The Veteran was provided proper VCAA notice in August 2007 and March 2009 that fully informed him of how to establish higher ratings for his tibia fractures as well as a TDIU.  He was also issued a subsequent statement of the case (SOC) and a later supplemental statement of the case (SSOC) that also informed him of the applicable regulations.  He has not alleged any notice deficiency that is unduly prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Additionally, his service treatment records and identified post-service treatment records have been obtained and he has been afforded appropriate VA examinations that specifically addressed the applicable rating criteria for his tibia conditions.  The examinations also commented on whether his then-service connected disabilities rendered him unable of maintaining substantially gainful employment.  Thus, VA's duty to assist with respect to obtaining relevant records and examinations has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Higher Ratings

Disability ratings are based on the average impairment of earning capacity resulting from a disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  An evaluation of the level of disability present includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the history of the disability. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. §§ 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, as in the Veteran's claims for higher ratings for tibia stress fractures, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be 'staged' higher or lower for segments of time during the period under review in accordance with evidence of such variations.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  This is the case here, as the Veteran has 10 percent ratings for both tibia fractures prior to April 12, 2012 and then higher ratings thereafter.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his [or her] earning capacity."  See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b) (West 2002).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id. 

The Veteran's stress fractures are rated under 38 C.F.R. § 4.71a, DC 5260-5262.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  Diagnostic codes 5256 through 5263 are available to rate disabilities of the knee and leg.  However, since the Veteran has not produced evidence that he suffers from ankylosis of the knee, dislocated semilunar cartilage, removed semilunar cartilage, or genu recurvatum, DCs 5256, 5258, 5259, and 5263 are not applicable here. 

Under DC 5257, a 10 percent rating is assigned on evidence of slight recurrent subluxation or lateral instability of the knee; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  The Board notes that the words "slight," "moderate," and "severe" are not defined in the VA Rating Schedule. Thus, rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).

Under DC 5260, limitation of flexion of the knee to 45 degrees warrants a 10 percent rating.  Limitation of flexion of the knee to 30 degrees warrants a 20 percent rating.  And limitation of flexion of the knee to 15 degrees warrants a 30 percent rating.  

Under DC 5261, extension limited to 5 degrees is noncompensable.  The criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for a 20 percent rating is extension limited to 15 degrees.  The criterion for the next higher rating, 30 percent, is extension limited to 20 degrees.  The criterion for the next higher rating, 40 percent, is extension limited to 30 degrees.  The criterion for the maximum rating, 50 percent, is extension limited to 45 degrees.

Under DC 5262, a 10 percent rating contemplates impairment of the tibia and fibula by malunion with slight knee or ankle disability.  A 20 percent rating is warranted with moderate knee or ankle disability, and a 30 percent rating is warranted for marked knee or ankle disability.  A 40 percent rating is warranted for nonunion of the tibia and fibula, with loose motion, requiring brace. 

The Veteran submitted his original claim for increased ratings (in excess of 10 percent each) for his tibia stress fractures in June 2007.  

The Veteran underwent a VA examination in September 2007.  There, his past problems with stress fractures to the right and left proximal tibia were noted.  A history of the original injury was also recorded.  The examiner indicated the Veteran's current treatment for his condition was taking Tylenol two to four times per day.  His intermittent use of a cane was also noted.  The examiner marked that the Veteran suffered from pain, stiffness, and weakness in his knees, with the anterior left tibia worse than the right.  There were no episodes of dislocation, subluxation, or locking.  The examiner stated that the conditions caused both functional limitations on standing (unable to stand for more than a few minutes) and walking (unable to walk more than a few yards.)  He indicated the conditions caused severe, daily flare-ups of joint disease.  

Upon examination, the Veteran's gait was antalgic.  His range of motion for his right knee was as follows: active and passive flexion to 120 degrees, with painful motion at 120 degrees; active and passive extension to 0 degrees, with painful motion at 0 degrees.  There was no limitation of motion upon repetitive use.  His range of motion for his left knee was as follows: active and passive flexion to 50 degrees, with painful motion at 50 degrees; active and passive extension to 0 degrees, with painful motion at 0 degrees.  His left knee flexion was limited to 42 degrees upon repetitive use.  The examiner denied there was loss of bone, inflammatory arthritis, or joint ankylosis.  He also denied there were any crepitation, instability, or patellar and meniscus abnormalities in either knee.  X-rays were performed, which showed normal bilateral knees and normal bilateral tibia and fibula bones.  The examiner's final diagnosis was status post stress fractures with limited motion of the knees and severe pain of proximal tibia.  The examiner stated that, occupationally, this condition caused the Veteran decreased mobility, problems with lifting and carrying, weakness and fatigue, and decreased strength.  He also stated that the conditions rendered the Veteran unable to do chores or exercise, and caused limitations on shopping, recreation, traveling, feeding, bathing, and dressing.  

He had his most recent VA examination in April 2012.  The examiner listed his past diagnosis of tibia fractures.  A detailed history of the original in-service injury was recorded.  The Veteran reported that he still experienced bone shifting in his knees along with a stabbing, radiating pain.  He stated he had to use a cane daily and that he had been diagnosed with gouty arthritis in the knees.  His range of motion for his right knee was as follows: flexion to 105 degrees, with painful motion at 105 degrees; extension to 0 degrees, with painful motion at 0 degrees.  His range of motion for his left knee was as follows: flexion to 45 degrees, with painful motion at 45 degrees; extension to 0 degrees, with painful motion at 0 degrees.  Upon repetitive use testing, his right knee flexion decreased to 100 degrees and his left knee flexion decreased to 40 degrees, with all other measurements remaining equal.  The examiner indicated the Veteran experienced functional loss of the knees and lower legs in the form of less movement than normal, weakened movement, incoordination, pain on movement, swelling, instability of station, disturbance of locomotion, interference with sitting, standing, and weight-bearing, and popping and clicking.  There was also pain to palpation in both knees.  

The Veteran's muscle strength testing revealed active movement against gravity present with flexion and extension for each knee, while his joint stability tests revealed "1+" (0 to 5 millimeters) for anterior, posterior, and medial-lateral.  There was no evidence or history of patellar subluxation or dislocation.  The examiner indicated the Veteran had suffered from bilateral shin splints in the past.  The examiner denied the Veteran ever had any meniscal conditions in the past, including those involving semilunar cartilage.  Scars were noted, but the examiner indicated that they were not painful, unstable, or in a total area greater than 39 square centimeters.  His occasional use of a brace and constant use of a cane was noted.  The examiner stated he reviewed the X-rays from 2007 and denied that they showed any degenerative or traumatic arthritis.  The summary from those x-rays was included, which indicated there was no fracture or dislocation.  The examiner stated that the Veteran's bilateral stress fracture condition impacted his ability to work, as it caused him to miss time at work and pain while driving his truck.  

His VA treatment records since 2007 do reveal a history of, and treatment for, gout and gouty arthritis.  Although not necessarily attributed to his knees.  The records also contain consistent complaints of bilateral knee pain.  

After considering all of the relevant evidence, the Board has determined that  a rating higher than 10 percent for either his left or right tibia stress fracture prior to April 12, 2012 is not warranted.  His objective range of motion testing from his September 2007 VA examination did not reveal flexion limited to 30 degrees, or extension limited to 15 degrees for either leg, including considering when painful motion set in and other Deluca factors.  Furthermore, the examiner denied that there was any subluxation or lateral instability.  Finally, the x-rays at this time did not show any nonunion or malunion of his tibia and fibula.  None of the VA treatment records dated prior to April 2012 contain range of motion measurements; nor do they show nonunion or malunion of the tibia and fibula.  They do not discuss any instability of his knees.  

At the April 12, 2012 VA examination, the examiner noted that the Veteran possessed instability in both knees, with limitation of flexion in both knees, with the left worse than the right.  The measurements themselves, however, would avail him a 10 percent rating only for the left knee.  Furthermore, the instability listed was "1+", which represents the smallest amount after the "normal" designation.  The examiner did not diagnose the Veteran with any nonunion or malunion of his tibia and fibula; the included x-ray report showed that there was not any present dislocation or fracture.  So while the Veteran did receive higher ratings based upon this examination, his range of motion measurements and level of instability by themselves do not avail him to ratings higher than 10 percent. Regardless, the matter before the Board is not reduction but whether a rating in excess of a 10 percent rating is warranted.  As stated above, the Veteran has submitted a statement indicating that his remaining concern was regarding getting these higher ratings back to the date of his original claim.  

Thus, in summary, the Veteran has not produced evidence that a rating higher than 10 percent is warranted prior to April 12, 2012.  Specifically, he has not produced the requisite range of motion measurements; there was no recurrent subluxation or lateral instability of his knees; and there was no malunion of his tibia and fibula.  Additionally, he is not warranted ratings higher than 30 percent for his left tibia stress fracture and 20 percent for his right tibia stress fracture after this date.  It is noted that he has not produced the requisite range of motion measurements to receive a rating in excess of 30 or 20 percent for left and right tibia stress fractures, respectively.  To the extent that separate ratings are warranted for limitation of motion and instability, such combination does not afford ratings higher than the current assignment.  VAOPGCPREC 23-97.  Further, there is no evidence of nonunion of the left tibia with loose motion requiring a brace, or malunion of the right tibia with marked knee disability. For these reasons and bases, the Board finds that the evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3 (2013).  Instead, the preponderance of the evidence is against these claims of entitlement higher ratings, so they must be denied.

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Additionally, competent evidence has been submitted concerning the nature and extent of the Veteran's disabilities by medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations. The medical findings (as provided in the examination reports) directly address the criteria under which these two disabilities are evaluated. As a result, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology. 

In reaching this decision, the Board also has considered whether an extraschedular rating is warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996).  The Board finds that there is no basis for further action on this question, however, as there is no indication of an exceptional disability picture such that the scheduler evaluation for the Veteran's service-connected disabilities is inadequate.  38 C.F.R. § 3.321(b)(1).  See also Thun v. Peake, 22 Vet. App. 111, 115 (2008) (defining a three-prong test for determining whether this special consideration is warranted).  His leg and knee pain, slight joint instability, and clicking and grinding of the knee are fully contemplated by 38 C.F.R. § 4.71a, DCs 5256 through 5263; Step 1 of the Thun analysis therefore is not met. 

TDIU

Under the applicable criteria, total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran was awarded service connection and a 100 percent rating for a mood disorder effective December 2011.  However, before this date, he had a 10 percent rating for each of his tibia fractures.  As the TDIU claim was filed in June 2007, it is not "moot" as a result of the later grant of a 100 percent rating, because there remains the possibility that his tibia fractures rendered him unemployable irrespective of his mood disorder.

When a claimant does not meet the percentage requirements of § 4.16(a) for consideration of a TDIU, as is the case here from June 2007 until December 2011, he still may establish entitlement to this benefit on an extraschedular basis under the alternative provisions of § 4.16(b) if it is shown he is unemployable on account of service-connected disability or disabilities.  In this circumstance, the Board would be precluded from assigning an extraschedular TDIU in the first instance, having instead to remand the claim to the RO for referral to the Director of VA's Compensation and Pension Service for his special consideration.  In such a case, the rating board is to include in its submission a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and factors having a bearing on the issue.  38 C.F.R. § 4.16(b) (2013).

While the regulations do not define "substantially gainful occupation", VA adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the similar term of "substantially gainful employment" as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  See also Faust v. West, 13 Vet. App. 342 (2000) (defining "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to the veteran's earned annual income....)

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment, however, is not enough.  A high rating in itself constitutes recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id. 

That said, requiring a Veteran to prove that he is 100 percent or totally unemployable is different than requiring proof that he cannot obtain and maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of a Veteran's overall employability.  A requirement that a Veteran prove 100 percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Turning now to the facts of the present case, the Veteran had a VA examination in September 2007 for his tibia fractures.  In the examination report, the examiner stated that these bilateral stress fractures had significant effects on occupational activities, stating that they caused decreased mobility, problems with lifting and carrying, weakness and/or fatigue, decreased strength in the lower extremities, and pain.  The examiner stated that the Veteran had missed four weeks from work in the last 12 months due to limited movement and pain of his tibias.  

In October 2007, the Veteran sent the RO a letter indicating that he thought he was warranted a TDIU, but did not want to complete the applicable form (VA Form 21-8940) because he was afraid it would lead to his employer firing him from his job.  So it appears that he was still working at this time.  

As discussed previously, these claims were remanded in March 2012.  The Board sought an opinion regarding the Veteran's employability from a VA examiner.  This was provided as part of the April 2012 VA examination.  At that time, the Veteran reported that he was still working as a truck driver.  There, after review of the claims file and thorough examination of the Veteran's stress fractures, the examiner opined that these service-connected disabilities did not prevent him from engaging in a substantially gainful occupation.  The examiner went on to explain that while the disabilities did limit his performance in his current profession as a truck driver, it was "reasonable to state the Veteran could perform duties which do not require prolonged standing, bending, lifting, or carrying of moderate to heavy items...[t]he Veteran could perform duties which required sitting with intervals of standing, such as a desk or computer job."  

The Board concludes that a referral in this case is unnecessary as the competent and credible evidence from the April 2012 VA examiner indicates that the Veteran's service-connected bilateral stress fractures of his tibia bones would not preclude him from sedentary employment.  Furthermore, while the disabilities have no doubt impacted him in his job as a truck driver, it must be noted that the evidence of record indicates he maintained this type of employment throughout the appellate period.  Thus, it cannot be said that these disabilities interfered completely with his ability to obtain and retain substantially gainful employment.  In the absence of competent and credible evidence to the contrary, the Board concludes that the preponderance of the evidence is against this claim for a TDIU.  In reaching this conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine, but as there is not an approximate balance of positive and negative evidence of record, this doctrine is not for application.  38 C.F.R. § 4.3.

The Board has considered the Veteran's contention that he is unable to work due to his service-connected stress fractures, but accords more weight to the findings of the VA examiner who found that he could still perform sedentary work. The VA examiner is a medical professional who has the expertise to make an accurate assessment in this regard, while the Veteran, as a lay person, does not possess such expertise. Thus, his statements are outweighed by the VA examiner's opinion. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the medical issue in question); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").



ORDER

Entitlement to a rating higher than 10 percent prior to April 12, 2012 for a left proximal tibia stress fracture; and higher than 30 percent since, is denied.

Entitlement to a rating higher than 10 percent prior to April 12, 2012 for a right proximal tibia stress fracture; and higher than 20 percent since, is also denied.

Entitlement to a TDIU is denied.


____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


